United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1538
Issued: December 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 18, 2013 appellant filed a timely appeal from the December 19, 2012 and
April 1, 2013 decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant was entitled to continuation of pay for the period
August 1 to 6, 2012; and (2) whether OWCP properly refused to reopen appellant’s case for
reconsideration under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 3, 2012 appellant, a 49-year-old clerk, filed a claim for benefits alleging that
she cut her right arm while entering through a door on August 1, 2012.
By letter dated August 10, 2012, OWCP advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
It asked her to submit a comprehensive medical report from her treating physician describing her
symptoms and a medical opinion explaining the cause of any diagnosed condition.
The employing establishment controverted appellant’s claim on several grounds by letter
dated August 10, 2012. It was noted that appellant’s physician had allowed appellant to return to
restricted full-time duty on August 1, 2012, but that she had not returned to work.
In a report dated August 1, 2012, Dr. Jon J. Schott, Board-certified in emergency
medicine, advised that appellant had reported to the Covington Hospital emergency department
on August 1, 2012 with a laceration on her right arm. Appellant related that she walked into a
door and accidentally cut herself. She denied a loss of motor or sensory function.
In an August 6, 2012 report, Dr. Michael P. Schulte, a Board-certified family practitioner,
advised that appellant hurt her right arm at work on August 1, 2012. Appellant went to her
business health clinic, where she received nine stitches to close her laceration. Dr. Schulte
asserted that she had a healing, uninfected laceration wound on the dorsum of her right wrist and
stated that she should have her sutures removed in a few days.
By decision dated September 13, 2012, OWCP denied appellant’s claim, finding that she
failed to establish that she sustained her claimed right arm injury at the time, place and in the
manner alleged on August 1, 2012.
Appellant submitted hospital records dated August 1, 2012. She was admitted to the
emergency room for a laceration to her right arm that day.
In an August 1, 2012 report, Dr. Patrick H. Kunkler, a Board-certified family practitioner,
related appellant’s history that she sustained injury that day when her right arm hit the door
handle as she was entering the worksite. Appellant initially thought she bruised her right arm but
subsequently noticed that she had an open, bleeding wound. She informed the guard that she
needed to go to the hospital, where she received treatment. Dr. Kunkler advised that appellant’s
laceration produced sharp, moderate pain in her right wrist that she rated a 7 on a scale of
1 to 10. The injury was causally related to work activities. Appellant had nine sutures placed in
her right arm to treat the laceration. Dr. Kunkler released her to return to restricted duty on
August 1, 2012. He restricted appellant from lifting exceeding five pounds and firm gripping
with her right hand.
On October 21, 2012 appellant requested reconsideration.
By decision dated December 19, 2012, OWCP accepted appellant’s claim for an open
wound to the right forearm.

2

In a December 19, 2012 decision, OWCP denied appellant’s claim for continuation of
pay for the period August 1 to 6, 2008. It found that the medical evidence of file showed that she
was released to restricted full-duty work and the employing establishment had such work
available.
On March 12, 2013 appellant requested reconsideration. She resubmitted Dr. Schulte’s
August 6, 2012 report. In an August 10, 2012 report, Dr. Schulte advised that he had removed
appellant’s sutures and that her laceration had healed.
By decision dated April 1, 2013, OWCP denied appellant’s application for review. It
found that she did not raise a substantive legal question or include new and relevant evidence
sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the evidence.3 Under FECA, the term disability is
defined as an inability, due to an employment injury, to earn the wages the employee was
receiving at the time of injury, i.e., an impairment resulting in loss of wage-earning capacity.4
For each period of disability claimed, the employee has the burden of establishing that he or she
was disabled for work as a result of the accepted employment injury.5 Whether a particular
injury causes an employee to become disabled for work and the duration of that disability are
medical issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.6 The fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.7 The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so would essentially
allow an employee to self-certify her disability and entitlement to compensation.8
Section 8118 of FECA provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
his or her immediate supervisor on a form approved by the Secretary of Labor within the time

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Gary L. Watling, 52 ECAB 278 (2001).

7

Manual Garcia, 37 ECAB 767 (1986).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

specified in section 8122(a)(2) of FECA.9 In order to establish entitlement to continuation of
pay, an employee must establish, on the basis of reliable, probative and substantial evidence, that
he or she was disabled as a result of a traumatic employment injury. As part of this burden, he or
she must furnish medical evidence from a qualified physician who, based on a complete and
accurate history, concludes that the employee’s disability for specific periods was causally
related to such injury.10
FECA’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: (1) have a traumatic injury which is job related and the
cause of the disability and/or the cause of lost time due to the need for medical examination and
treatment; (2) file a Form CA-1 within 30 days of the date of injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.11
ANALYSIS -- ISSUE 1
On August 3, 2012 appellant filed a traumatic injury claim for a laceration to her right
arm sustained while entering her worksite on August 1, 2012. OWCP accepted her claim for an
open wound to the right forearm. It denied continuation of pay, finding that appellant failed to
establish that she lost time from work due to her traumatic injury from August 1 to 6, 2012. On
appeal, appellant contents that continuation of pay should have been granted because Dr. Schulte
approved her time off from work from August 1 to 6, 2012.
The Board finds that appellant did not submit medical evidence establishing that she lost
time from work due to the August 1, 2012 injury. There is no contemporaneous medical
evidence to supporting her claim to continuation of pay from August 1 to 6, 2012. In an
August 6, 2012 report, Dr. Schulte advised that he released appellant to return to restricted duty
on August 1, 2012 with a limitation on lifting exceeding five pounds or firm gripping with her
right hand.
Although appellant established that she sustained injury on August 1, 2012 she did not
establish that the injury resulted in disability from August 1 to 6, 2012.12 She has the burden to
demonstrate her disability for work based on rationalized medical opinion evidence. The issue
of whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.13 Appellant did not submit a physician’s
9

5 U.S.C. § 8118. A traumatic injury refers to injury caused by a specific event or incident or series of incidents
occurring within a single workday or work shift whereas an occupational disease refers to an injury produced by
employment over a period longer than a single workday or shift. 20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler, 44
ECAB 343, 351 (1992).
10

Carol A. Dixon, 43 ECAB 1065 (1992).

11

20 C.F.R. § 10.205(a)(1)-(3). See also Carol A. Lyles, 57 ECAB 265 (2005).

12

See Robin L. Brainard, 43 ECAB 329 (1991).

13

Howard A. Williams, 45 ECAB 853 (1994).

4

medical opinion to establish that she was disabled for work due to the accepted injury. OWCP
properly denied the claim for continuation of pay because Dr. Schulte released her to return to
restricted full duty as of August 1, 2012. None of the other medical reports submitted by
Dr. Schulte or the other physicians in this case address disability from August 1 to 6, 2012 as
claimed.
Appellant has failed to submit medical evidence to establish that she was disabled due to
an employment injury for the period August 1 to 6, 2012. OWCP properly denied continuation
of pay for this period.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by OWCP; or by submitting
relevant and pertinent evidence not previously considered by OWCP.14 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.15
ANALYSIS -- ISSUE 2
Appellant has not established that OWCP erroneously applied or interpreted a specific
point of law. She did not advance a relevant legal argument not previously considered by
OWCP. On appeal, appellant contends that she submitted relevant legal and medical evidence
sufficient to require a merit review. The only new medical evidence she submitted was
Dr. Schulte’s August 10, 2012 report, which reiterated that she sustained a laceration wound to
her right hand on August 1, 2012. Dr. Schulte advised that appellant had returned to his office to
have her sutures removed. He did not provide any opinion on her disability for work. This
evidence is therefore irrelevant to the issue in appellant’s claim.16 Appellant’s reconsideration
request failed to show that OWCP erroneously applied or interpreted a point of law nor did it
advance a point of law or fact not previously considered by OWCP. OWCP did not abuse its
discretion in refusing to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for continuation of pay
from August 1 to 6, 2012. The Board finds that OWCP properly refused to reopen appellant’s
case for reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.606(b). See generally 5 U.S.C. § 8128(a).

15

Supra note 13.

16

See Patricia G. Aiken, 57 ECAB 441 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2013 and December 19, 2012 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

